NUMBER 13-14-00622-CV

                            COURT OF APPEALS

                  THIRTEENTH DISTRICT OF TEXAS

                     CORPUS CHRISTI - EDINBURG


 IN THE INTEREST OF J.P.A. III, L.K.S., C.S.S. II, G.E.O.S., CHILDREN


               On appeal from the County Court at Law No. 1
                       of Calhoun County, Texas.



                ORDER TO FILE APPELLANT’S BRIEF
        Before Chief Justice Valdez and Justices Rodriguez and Garza
                              Order Per Curiam

       On October 20, 201 4, M.H.S. and C.S., parents of J.P.A. III, L.K.S., C.S.S. II,

G.E.O.S., filed a notice of appeal in this parental termination case.     M.H.S. filed an

extension of time to file her appellate brief. We granted that extension until January 23,

2015. C.S.’s brief was due on December 11, 2014. C.S. has filed no brief and has

requested no extension of time to file his brief. This Court requires strict adherence to

the briefing rules in appeals of parental termination cases and looks with disfavor upon

this delay.
      Now on the 78th day of this appeal, appellant C.S. is hereby ORDERED to file his

appellate brief with this Court on or before January 23, 2015. Any extension of time will

not be favorably entertained by this Court, absent extraordinary circumstances.



                                                                    PER CURIAM

Delivered and filed the 6th
day of January, 2015.




                                           2